Opinion issued September 24, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00491-CV
                            ———————————
                     THE CITY OF HOUSTON, Appellant
                                        V.
     DOLCEFINO COMMUNICATIONS, LLC D/B/A DOLCEFINO
    CONSULTING; AND WAYNE DOLCEFINO, IN HIS INDIVIDUAL
                    CAPACITY, Appellees



                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-50825


                          MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. See TEX. R.

APP. P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                        2